Citation Nr: 9900248	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by pain in the heel of the right hand.

2.  Entitlement to service connection for disability 
manifested by chest pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from October 1983 to 
November 1994.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1995 decision of the RO.  



REMAND

The veteran claims, in essence, that he is suffering from 
disability manifested by pain in his right hand and chest due 
to his military service.  

The service medical records show that, in January 1983, the 
veterans entrance examination reported that his chest and 
upper extremities were clinically normal.  The veteran was 
reported to have previously fractured the index finger of the 
right hand, but to have received no treatment.  Later during 
service, in July 1984, he was reported to have pain on 
application of pressure over the mid-sternal area and was 
diagnosed with costochondritis.  In July 1994, he was 
assessed with pleuritic chest pain.  In August 1994, the 
veteran complained that he had had pain in the heel of the 
right hand for the previous year and he was assessed with 
questionable contusion or bursitis.  In October 1994, during 
service, the veteran reported that he had had frequent chest 
pains and was diagnosed with chest wall inflammation.  

On his service discharge examination in October 1994, the 
veterans chest was reported to be clinically normal.  The 
veteran was reported to have pain in the heel of the right 
hand and he indicated that he had had pain or pressure in the 
chest.  He indicated that he had been prescribed Feldene for 
the pain in the right hand.  On a subsequent examination in 
October 1994, he was assessed as having questionable carpal 
tunnel type syndrome.  

In November 1994, the veteran submitted his claims of service 
connection for pain in the heel of the right hand and 
recurring chest pain.  

On VA examination in December 1994, the veterans chest was 
reported to be clear.  No chest wall tenderness was reported 
to be elicited.  An examination of the extremities revealed 
no edema.  The veteran was diagnosed with atypical chest 
pain, which was felt to be musculoskeletal.  In addition, on 
a VA spine examination in December 1994, an examination of 
the veterans right hand was reported to be negative with no 
tenderness over the base of the palm.  The veteran was 
diagnosed, in part, with pain of the right hand, of 
questionable etiology.  However, it is not clear to the Board 
from the evidence of record whether the veteran has actual 
disability manifested by pain of the right hand and chest due 
to service.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the claimant 
in obtaining and developing facts and evidence to support his 
claims includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Thus, to ensure that all evidence potentially relevant to 
this claim is obtained, and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for his 
claimed right hand and chest disorders 
since his discharge from service.  When 
the veteran responds and provides any 
necessary authorizations, the RO should 
obtain copies of all treatment records 
from the named health care providers not 
currently of record.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of his claimed right hand and chest 
disorders.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veteran has a current right hand or chest 
disability due to his service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records 
noted above, and include the factors upon 
which the opinion is based.  

3.  The RO should then review the record, 
and the claim should be readjudicated.  
If any determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) 
(1998).  
- 2 -
